DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-20 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,335,105 McKee in view of US 2010/0247953 Bossmann et al and further in view of US 2016/0348531 Rice et al.
Regarding claim 12, McKee teaches a connection between a metal substrate and a ceramic matrix composite component (column 1, line 66 – column 2, line 3), comprising:
a first bond coating (column 4, lines 38-42) and a first alumina coating on an attachment surface of the metal substrate (column 5, line 66 – column 6, line 3);
a second bond coating (free Si, column 4, lines 19-22 and column 6, lines 23-28) and a second alumina coating on an outer surface of the ceramic component (mullite, column 6, lines 18-20); and
wherein the first alumina coating and the second alumina coating face each other (column 6, lines 21-23).
1 adhered to a low-temperature ceramic (7YSZ) 3 (paragraph 0064) where a cement 2 is directly on the first alumina coating and the surface of the 7YSZ (figure 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the cement of Bossmann between the two ceramic (alumina) layers of McKee because the cement creates a good bond between the two ceramic layers (paragraph 0036). Therefore, McKee in view of Bossmann teaches that a first portion (first half) of the cement is in contact with the first alumina coating and a second portion (second half) of the cement is in contact with the second alumina coating.
Please note that the claim is drawn to the final product of all layers being laminated together, not the intermediate product of two halves before joining. Therefore, whether the cement was applied as a single layer or two separate layers has no bearing on the claim as written.
Neither McKee nor Bossmann teaches the stem, probe, plate or aperture. Rice teaches a pressure probe (paragraph 0011) used in gas turbine products (paragraph 0001) where the duct defines an aperture on the surface including a probe extending into the aperture (figure 2A). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the pressure probe of Rice in the product (including through the ceramic component) of McKee because the probe includes sensors that can monitor conditions of the product including pressure (paragraphs 0011 and 0012). Such functionality would be useful in 
Therefore, McKee in view of Rice teaches that the metal substrate (of McKee) comprising a stem (probe body), a probe and a plate (base 12), the plate extending outwardly from the stem and the probe between at least one retainer arm (base) and the ceramic component (Rice figure 2A), the attachment surface being on the plate (Rice figure 2A, where the plate is embedded in the metal substrate of McKee as the plate is embedded in the airfoil of Rice); and
that the aperture is configured for the probe to extend through the ceramic component (Rice figure 2A), the probe is configured to measure an environmental property (pressure) on an inner surface (Rice paragraph 0011 and figure 2A) of the ceramic component (of McKee).
Regarding claim 13, McKee teaches that the ceramic component comprises a ceramic matrix composite (column 4, lines 19-22).
Regarding claim 14, Rice teaches a pressure probe (paragraph 0011) used in gas turbine products (paragraph 0001). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the turbine application of Rice in the product of McKee because this expands the possible applications for McKee. 
Regarding claim 15, McKee teaches that the ceramic component is a combustion liner of a gas turbine engine (column 4, lines 3-6). Rice teaches a pressure probe (paragraph 0011) used in gas turbine products (paragraph 0001) where the duct defines an aperture on the surface including a probe extending into the aperture (figure 2A). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the pressure probe of Rice in the product (and through the product) of McKee because the probe includes sensors that can monitor conditions of the product including pressure (paragraphs 0011 and 
Regarding claim 16, McKee teaches that the first bond coating is directly on the attachment surface of the metal substrate (column 6, lines 3-5), and wherein the first alumina coating is directly on the first bond coating (column 5, line 66 – column 6, line 3); and
wherein the second bond coating (free Si) is directly on the outer surface of the ceramic component (column 6, lines 23-25), and wherein the second alumina coating is directly on the second bond coating (column 6, lines 18-20).
Regarding claim 17, McKee teaches that the first bond coating comprises NiCrAlY (column 6, line 3), and wherein the first bond coating has a thickness of about 25 µm to about 50 µm (1-2 mil = 25.4-50.8 µm, column 6, lines 3-4) and further wherein the first alumina coating has a thickness of about 100 µm to 127 µm (4-5 mil = 101.6-127 µm, column 6, line 1, where 101.6 µm is about 100 µm). “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore absent evidence of criticality, the taught range of 101.6-127 µm reads on the claimed range of about 25 µm to about 100 µm. 
Regarding claim 18, McKee teaches the second bond coating comprises silicon metal (free Si, column 6, lines 23-25), and wherein the second bond coating has a thickness, and further wherein the second alumina coating has a thickness of about 254 µm (column 6, lines 18-20). However, “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably 
Regarding claim 19, McKee in view of Bossmann teaches a cement comprising a first portion of the cement is directly on the first alumina coating and a second portion of the cement is directly on the second alumina coating (see claim 1 above). Neither McKee nor Bossmann teaches a stem or an arm. Rice teaches a pressure probe (paragraph 0011) used in gas turbine products (paragraph 0001) where the duct (substrate) defines an aperture on the surface including a probe body (stem) extending into the aperture (figure 2A), and further including a base (retainer arm) extending from the probe body (stem) to a terminal end (end of the base), and wherein the base (retainer arm) is capable of being adhered (engaged) to the duct (substrate) via a third cement portion. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the pressure probe of Rice in the product (and through the product) of McKee because the probe includes sensors that can monitor conditions of the product including pressure (paragraphs 0011 and 0012). Such functionality would be useful in conditions of high temperature and pressure (such as gas turbine engines) where failure could be catastrophic but may be signaled by changes in data detected by the sensors.
Regarding claim 20, Rice teaches a pressure probe (paragraph 0011) used in gas turbine products (paragraph 0001), where the probe comprises a sensor configured to measure the environmental property on an inner surface of the ceramic component (pressure, paragraph 0011), the inner surface being the opposite of the outer surface of the ceramic component (figure 2A). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the pressure probe of Rice in the product (and through the product) of McKee because the probe includes sensors that can monitor conditions of the product including 
Regarding claim 22, McKee in view of Bossmann and Rice teaches that the first bond coating is directly on the plate (Rice figure 2A, where because the plate 12 is the substrate, and because the first bond coating is on the substrate, the first bond coating is on the plate). 
Regarding claim 23, Bossmann teaches an environmental barrier coating on the surface of the ceramic component (paragraph 0006). Bossmann does not explicitly teach that the coating is on the outer surface. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the environmental barrier coating on the outer surface because this is the surface exposed to the environment. Therefore, the environmental barrier coating would be able to protect all layers of the component interior to the barrier coating. It would have been further obvious to one of ordinary skill in the art before the effective filing date of the invention to include the environmental barrier coating of Bossmann in the product of McKee because an environmental barrier coating would be able to protect all layers of the component interior to the barrier coating from harsh and unfavorable environmental conditions (paragraph 0004), prolonging the life of the product.
Regarding claim 24, McKee teaches that the ceramic component is a combustion liner of the gas turbine engine (column 1, lines 31-33). 

Response to Arguments
Applicant's arguments filed March 15, 2021, have been fully considered but they are not persuasive. In response to applicant's arguments against the references individually, one cannot In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the rejection is based on McKee in view of Bossmann and Rice. As discussed above, the invention is rejected on the combination of the references. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megha M Gaitonde whose telephone number is (571)270-3598.  The examiner can normally be reached on Monday-Friday 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEGHA M GAITONDE/Primary Examiner, Art Unit 1781